Nonresident Intestate—Distribution of Estate.—If a resident of Nevada dies there intestate, leaving personal property in California, leaving creditors in Nevada but none in California, and leaving no heirs in either state, though perhaps some in Canada, the California courts will, in a spirit of comity, direct the residue of the property in that state, after the payment of expenses of local administration, to be paid over to the domiciliary administrator in Nevada, instead of making a distribution.